Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 1 of 13 PAGEID #: 706



                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                   WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                               Plaintiff,                 Case No. 1: 15-cr-113
                                                          Also 1: 19-cv-341

                                                           District Judge Susan J. Dlott
       -   vs   -                                          Magistrate Judge Michael R. Merz

LISTON WATSON,

                               Defendant.



                                DECISION AND ORDER


       This criminal case is before the Court on Defendant's Objections (ECF No. 117) to the

Magistrate Judge's Report and Recommendations recommending that the Defendant's Motion to

Vacate be denied (the "Report," ECF No. 115) which was supplemented with additional authority

the day after it was filed (ECF No. 116). Under Fed.R.Civ.P. 72(b), the United States had until

June 3, 2020, to respond to Defendant's Objections, but has not done so. With the consent of the

United States, Defendant also filed Supplemental Objections (ECF No. 124) which are also

considered in this Decision.

       Under Fed.R.Civ.P. 72(b) a District Judge is to review de nova those portions of a

Magistrate Judge's report and recommendations to which specific objection is made. The Court

has done so and rules on the objections in this Order.
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 2 of 13 PAGEID #: 707



       Petitioner's Motion to Vacate, filed with the assistance of retained counsel, raised seven

grounds for relief

               Ground One: Petitioner did not enter his plea voluntarily and did
               not make his constitutional waivers knowingly and intelligently; as
               such his plea and sentence are void.

               Supporting Facts: Petitioner did not make a fully informed and
               intelligent waiver of his constitutional rights when he entered a
               guilty plea. He did not have the all necessary information before him
               at the time he entered his guilty plea. He had been misinformed on
               the maximum possible sentence he was facing. He was under duress
               when faced with the government threatening to withdraw his plea
               offer once the court made a decision on his pending motion to
               suppress. Petitioner was denied a continuance so he could have more
               time to consider the government's plea, but that was denied and he
               was forced to make a snap decision regarding accepting the
               proposed plea agreement. Petitioner attempted to withdraw his
               guilty plea but was denied. (See attached Memorandum in Support).

               Ground Two: The trial court violated the plea agreement between
               Petitioner and the Government without permitting Petitioner to
               withdraw his guilty plea.

               Supporting Facts: Petitioner entered into a plea agreement with the
               government pursuant to Fed. R. Crim. Pro. 1 I (c)(l)(C). The district
               court violated the terms of this agreement when it sentenced him to
               I-day on Counts 1 and 5, when according to the terms of the plea
               agreement, Petitioner was not supposed to receive any sentence on
               these counts. Because the district court deviated from the terms of
               the plea agreement, it should have permitted Petitioner to withdraw
               his guilty plea (See Memorandum in Support)

               Ground Three: The trial court erred by not permitting Petitioner to
               withdraw his guilty plea prior to his sentencing when Petitioner set
               forth good cause for withdrawing his guilty plea.

               Supporting Facts: Petitioner should have been permitted to
               withdraw his guilty plea. He was under duress when he entered his
               guilty plea, he did not have effective assistance of counsel, he did

                                                2
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 3 of 13 PAGEID #: 708



               not have all the necessary information regarding his case, he was
               misinformed about the maximum possible penalties in the charges
               he pled guilty to, he wanted to pursue his motion to suppress, and
               the district court deviated from the terms of the plea agreement. (See
                Memorandum in Support)

                Ground Four: A sentence in excess of the maximum sentence
                authorized by law is unlawful, violates due process, and is subject
                to collateral attack.

                Supporting Facts: Because Petitioner entered into a plea agreement
                pursuant to Fed. R. Crim. Pro. ll(c)(l)(C), the terms of that
                agreement set forth the maximum possible sentence. In order to
                deviate from the terms of that agreement, the district court was
                required to give Petitioner the opportunity to withdraw his guilty
                plea prior to sentencing in violation of the agreed terms. In this case,
                the district court denied Petitioner's request to withdraw his plea,
                and then sentenced him in excess of the agreed upon terms. (Sec
                Memorandum in Support)

                Ground Five: The court had no jurisdiction or other legal authority
                to impose a sentence on Counts 1 and 5, rendering the sentences
                void.

                Ground Six: Petitioner was denied effective assistance of counsel
                at the plea hearing, sentencing hearing, and during his direct appeal,
                in violation of the Sixth Amendment.

                Ground Seven: Petitioner's guilty plea and sentence must be
                vacated due to structural error.

(ECF No. 78 and 78-1.) Shortly after filing, Watson filed an eighth claim that his conviction under

18 U.S.C. § 924(c) is unconstitutional on the basis of United Slates v. Davis, 139 S. Ct. 2319(2019),

which holds that 18 U.S.C. § 924(c)(3)(B)'s definition of a crime of violence is unconstitutionally

vague.

         On Defendant's motion, the Magistrate Judge held an evidentiary hearing on the Motion to

Vacate on March 6, 2020, which has been transcribed (ECF No. 110). Because the Motion contains

                                                   3
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 4 of 13 PAGEID #: 709



claims of ineffective assistance of trial counsel, the Magistrate Judge arranged for Defendant's trial

counsel, Zenaida Lockard and William Gallagher, to be subpoenaed and noted Defendant's waiver

of attorney-client communication privilege at to these witnesses (ECF No. 103). However only

the Defendant himself testified at the hearing.

        Several times since the hearing, Defendant has filed pro se attempts to accept after the fact

a government offer to settle this matter, made before the hearing but not accepted as of the date of

the hearing (ECF Nos. 106, 108, 118). The Magistrate Judge properly struck these filings because

they had not been endorsed by Defendant's counsel (ECF No. 107, 109, 119).



Ground One: Involuntary Guilty Pica



        In his First Ground for Relief, Watson contended that his guilty plea was involuntary because

he was misadvised about the possible maximum sentences and he was not given a requested

continuance to consider whether to accept the offered bargain. The Report offered no analysis of this

Ground because Watson had made it clear at the evidentiary hearing that he no longer wanted to

withdraw his guilty plea (Report, ECF No. 115, PagelD 634).

        In his Objections, Watson does not quarrel with the Report's finding that he does not wish

to withdraw his guilty plea, but asserts that "does not mean that he has abandoned his claims

associated with his involuntary guilty plea or that the facts surrounding his guilty plea are irrelevant

to his other grounds of relief. Regardless of his preference for the final resolution, his convictions

must be vacated." (Objections, ECF No. 117, 656).

        The Report found that the guilty plea proceedings were indeed relevant to other claims,

albeit with different significance from what Watson attributes to them. Because Watson does not




                                                   4
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 5 of 13 PAGEID #: 710



object to the Report's finding that he does not wish to withdraw his guilty plea, there are no

objections to resolve as to the First Ground for Relief.



Ground Two: Breach of the Plea Agreement



          In his Second Ground for Relief, Watson argues Judge Beckwith violated the plea

agreement by imposing a sentence of 360 months on the firearms counts plus one day with credit

for time served on the bank robbery counts. The Report notes that neither counsel nor Watson

raised any objection at the time sentenced was pronounced nor did Watson make any post-

judgment motion to correct the sentence (Report, ECF No. 115, PageID 636). On appeal, the Sixth

Circuit reviewed this claim only for plain error because there was no contemporaneous objection.

United States v. Watson, (Slip Op., ECF No. 74, PagelD 320-21 ). The circuit court noted defense

counsel neither objected to the extra day nor asked to withdraw Watson's plea on the basis of the

sentence imposed. Id.

          The Report found Ground Two was procedurally defaulted because no contemporaneous

objection was made to the sentence (ECF No. 115, PagelD 637). Watson concedes the default but

asserts he has shown cause to excuse the default in that it was ineffective assistance of trial counsel to

fail to object to the extra day. Watson's argument about ineffective assistance comprises almost half

of the length of his Objections (PagelD 657-64). But this is all argument made for the first time in

objections to a dispositive Report. Watson's asserted instances of deficient performance are all legal

arguments, but he nowhere suggests why he did not make these arguments to the Sixth Circuit which

first found the default when all the deficiencies in performance were patent on the face of the appellate

record.




                                                    5
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 6 of 13 PAGEID #: 711



       While Watson pleaded ineffective assistance of trial counsel at sentencing as part of his Sixth

Ground for Relief, he presented no evidence on this claim at the hearing, either from the Defendant

himself or from Attorney Gallagher, whose subpoena for the hearing the Magistrate Judge had

approved.   Watson's argument on this part of the Sixth Ground for relief in his Post-Hearing

Memorandum comprises one paragraph which does not mention excusing cause, as compared to the

eight pages in the Objections (ECF No. 111, PagelD 610).

        As the Report notes, Judge Beckwith imposed exactly the sentence that the Probation

Department recommended and both Watson and Gallagher said they had no objections to the PSI. The

Report concluded that they made no objection because they had no objection: it was exactly the

sentence they expected. If that is not true, Defendant could have elicited testimony either from himself

or from Mr. Gallagher to that effect. He did neither. His attempt to raise excusing cause and prejudice

in Objections is too late.



Ground Three: Failure to Allow Withdrawal of Pica Prior to Sentencing



        In his Third Ground for Relief, Watson claims Judge Beckwith erred by not allowing him to

withdraw his guilty plea prior to sentencing. The Report found this issue had been decided by the

Sixth Circuit on direct appeal whose decision this Court is without authority to reverse (ECF No. 111,

PagelD 639). The Objections concede this is correct, but argue that Watson has shown the reason for

the wrong decision by the Sixth Circuit is that the manner of its presentation constituted ineffective

assistance of appellate counsel as argued in Ground Six (ECF No. 117, PagelD 664). Ground Four

will be dismissed; merit consideration is barred by the law of the case. For reasons discussed below

under Ground Six, Watson has not shown ineffective assistance of appellate counsel to excuse

omission of this ground for relief on direct appeal.



                                                   6
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 7 of 13 PAGEID #: 712



Grounds Four and Five: Sentence in Excess of Lawful Maximum and Imposed Without
Authority


          The Report concluded these Grounds for Relief were merely ways ofrestating Ground Two

and were procedurally defaulted on the same basis (ECF No. 115, PagelD 640). In his Objections

Watson incorporates his cause and prejudice argument from Ground Two (ECF No. 117, PageID

666). No further analysis is needed here.



Ground Six: Ineffective Assistance of Counsel



           In his Sixth Ground for Relief, Watson claims he received ineffective assistance of trial

counsel at the plea hearing and at sentencing and ineffective assistance of appellate counsel in the

Sixth Circuit. The Report notes that Assistant Federal Defender Zanaida Lockard represented

Watson at the plea, Mr. Gallahger at sentencing, and Attorney Carole Margaret Stanyar of Ann

Arbor, Michigan, on appeal. 1

           As to Ms. Lockard, Watson claimed she did not adequately prepare for the suppression hearing

and did not give him a copy of the ballistics report provided to her in discovery (Post-Hearing

Memorandum, ECF No. 111, PagelD 609). The Report found that Watson had not shown what

evidence could have been produced at the suppression hearing that Lockard omitted (ECF No. 115,

PagelD 643). The Magistrate Judge also noted Watson conceded at the March 6 hearing that the

ballistics report was irrelevant to the suppression motion. Id.

           Even though Watson made this concession himself at the hearing, his counsel now attempts to

withdraw that concession:




1 Ms.   Stanyar was appointed by the circuit court after Mr. Gallagher was pennitted to withdraw.

                                                           7
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 8 of 13 PAGEID #: 713



                 The Report and Recommendation finds that the ballistics report was
                 not relevant to the motion to suppress and that was only an issue for
                 trial. (R&R, ECF No. 115, PageID 643) Watson disagrees. The
                 motion to suppress was inextricably connected to the plea offer,
                 because the plea offer was set to expire at the time of the hearing on
                 the motion to suppress. And Watson's decision to accept the plea
                 offer was tied to the strength of the evidence that would be presented
                 against him at trial-so the ballistics report was important to Watson
                 in his decision-making process on both the motion to suppress and
                 plea hearing.

(Objections, ECF No. 117, PageID 665). Watson was present and testified to none of this at the

March 6 hearing. His counsel cannot now provide that testimony of what grounded Watson's

decision.

        As to Mr. Gallagher, the Report concluded he did not perform deficiently at sentencing

because the sentence imposed was the one recommended by the Probation Officer to which neither

he nor Watson had any objection2 (ECF No. 115, PageID 645). In his Objections, Watson

incorporates his argument on cause and prejudice from Ground Two, which does not require

further analysis.

        As to Ms. Stanyar, the Report noted that Watson had made no showing that the issue he

wanted her to raise was stronger than the issue she did raise (refusal to allow withdrawal of the

plea pre-sentence)(ECF No. 115, PageID 647-48.) Watson objects that the Sixth Circuit's opinion

shows counsel's deficiency by noting the lack of argument on the fourth element of the plain error

test, to wit, that "the error seriously affected the fairness, integrity, or public reputation of judicial

proceedings." Watson concludes that he "is confident that had the Sixth Circuit reached the merits of

his argument it would have concluded that the breach of the plea agreement (with its concomitant




2
  Defense did have other objections to the PSI which had all been resolved in Watson's favor before the PSI was
finalized.

                                                         8
 Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 9 of 13 PAGEID #: 714



additional sentence, unlawful sentence, and additional convictions) all seriously affected the fairness,

integrity, or public reputation of judicial proceedings." The Court does not share that confidence.

Watson received a pro Jorma one day/time served sentence for two armed bank robberies, offenses

which were not probationable, a sentence recommended by the Probation Officer and not objected to

by Watson or his counsel. Watson cites no comparable case in which the Sixth Circuit has found

damage to the public reputation of judicial proceedings. Of course the Court agrees that a sentence of

twenty years and one day where Congress has set the maximum penalty at twenty years would not be

a de minimis error. But that is not what happened here.



Ground Seven: Structural Error



        Watson claimed in his Motion to Vacate that the sentencing error in this case was a

structural error. The Report noted this argument was made in conclusory fashion, and part of it -

the demand to withdraw the guilty plea - had been withdrawn (ECF No. 111, PageID 648). Noting

the instances in which the Supreme Court had found structural error, the Report concluded that

they did not encompass anything like the error claimed here. Id at Page ID 648-49.

        In his Objections, Watson cites United States v. Davila 569 U.S. 597, 611 (2013), for the

proposition that structural error occurred here.          However, in Davila the Supreme Court

unanimously held a magistrate judge's participation in plea negotiations did not constitute

structural error. Davila does not support Watson's argument.

        In essence Watson's argument on this ground is that there was cumulative error- he recites

the many ways in which he believes the process was flawed. But cumulative error is not the same

as structural error and relief under § 2255 is not available on a claim of cumulative error. "[P]ost-

AEDPA, not even constitutional errors that would not individually support habeas relief can be

                                                   9
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 10 of 13 PAGEID #: 715



                                                                                       th
cumulated to support habeas relief." Moreland v. Bradshaw, 699 F.3d 908, 931 (6 Cir. 2012),

quoting Hoffner v. Bradshaw, 622 F.3d 487, 513 (6th Cir. 2010) (quoting Moore v. Parker, 425

F.3d 250,256 (6th Cir. 2005)).



Ground Eight: The Unconstitutionality of 18 U.S.C. § 924(c)(3)(B)



       In his eighth claim, added by amendment, Watson asserts his convictions under 18 U.S.C. §

924(c) are unconstitutional as a result of United States v. Davis, 139 S. Ct. 2319 (2019), which holds

18 U.S.C. § 924(c)(3)(B)'s definition ofa crime of violence is unconstitutionally vague.

       The statute declared unconstitutional in Davis is the so-called "residual" clause of §

924(c)(3)(B) as contrasted with the "elements" clause in § 924(c)(3)(A). The "elements" clause

provides "crime of violence" means an offense that is a felony and- (A) has as an element the

use, attempted use, or threatened use of physical force against the person or property of another.

The Report concluded that Watson was properly convicted and sentenced under§ 924(c) because

he pleaded guilty to two counts of armed bank robbery in violation 18 U.S.C. § 2 I I3(a) and (d):

               Thus the bank robbery counts to which Watson pleaded guilty
               charge him with using force, violence, and intimidation (to wit by
               using a firearm) to rob a qualifying bank. Thus these two counts
               charge Watson with committing an offense which is a crime of
               violence under the "elements" clause, not the "residual" clause.


(ECF No. 115, PagelD 651.

       Watson objects that he only pleaded guilty to using a firearm to intimidate bank employees

and such a threat does not satisfy the requirement of actual use of physical force adopted by the

Supreme Court in Johnson v. United Slates, 559 U.S. 133, 141 (2010).



                                                 10
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 11 of 13 PAGEID #: 716



         In Johnson the Court held that in deciding whether a crime is a violent crime under §

924(c), a federal court must determine whether it "has as an element the use or attempted used of

'violent force - that is, force capable of causing physical pain or injury to another person." United

States v. Rafidi, 829 F.3d 437 (6 th Cir. 2016), citing Johnson, 559 U.S. 133 at 140 (2010). That

element may be satisfied by showing actual physical contact. Rqfidi, citing United States v. Street,

66 FJd 969, 977 (8 th Cir. 1995). In the absence of physical contact, the forcible element can be

established by proving a threat or display of physical aggression "sufficient to inspire fear of pain,

bodily harm, or death. Rafidi. This satisfies the requirement of threatened use of physical force

from the earlier 2010 Johnson decision. Rafidi, quoting United States v. Chambers, 195 F.3d 274,

277 (6th Cir. 1999). Watson argues intimidation with the use of a firearm is insufficient to satisfy

the elements clause, but the precedent is to the contrary. Bank robbery under 18 U.S.C. § 2113(a)

is a crime of violence under the elements clause of 18 U.S.C. § 924(c)(3)(A). "[T]he holding in

Davis has no effect on Wilkerson's convictions or sentence because§ 2113(a) qualifies as a crime

of violence under the use-of-force clause of 18 U.S.C. § 924(c)(3)(A). See United States v. Henry,

722 F. App'x 496, 500 (6th Cir. 2018), cert. denied, 139 S. Ct. 70, 202 L. Ed. 2d 4 7 (2018); see

also United Stales v. McBride, 826 F.3d 293,296 (6th Cir. 2016) (analyzing the use-of-force clause

of USSG § 4B1.2(a)(l))." In re Wilkerson, 2020 U.S.App. LEXIS 14511 *2-3(6th Cir. May 6,

2020).

         Watson also objects that to assume he was convicted under the clements clause denies him

due process of law because he was not given notice of statute under which he was being charged.

To the contrary, the Indictment charged Watson with violating 18 U.S.C. § 924(c) by committing

a violent crime, to wit a bank robbery with a 9 mm handgun (Indictment, ECF No. 14, Counts 2




                                                  11
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 12 of 13 PAGEID #: 717



 and 6). Watson made no objection prior to pleading guilty that the Indictment was not specific

 enough and thus has forfeited that claim. See Fed.R.Crim.P. 12(b)(3)(B).

          In his Supplemental Objections, Watson notes that the Sixth Circuit recently held Davis is

 to be applied retroactively to cases on collateral review (ECF No. 124, Page ID 701, citing In re

 Franklin, 950 F.3d 909 (6th Cir. 2020). This is a correct reading of Franklin, but the Report's

 rejection of the applicability of Davis to this case was in no way based an understanding that Davis

 was not to be applied retroactively.

          Watson goes further to assert that Franklin supports his claim substantively in that it found

 that arson in violation of 18 U .S.C. § 844(i) was not a crime that included an element of violence

 "against the person or property of another" as required by 18 U.S.C. § 924(c)(3)(A) because arson

 could be committed against the arsonist's own property3• But bank robbery in violation of I 8

 U.S.C. § 2113(a) and (d) cannot be committed against one,s own person or property. Franklin on

 this point is inapposite.

          Watson also argues about using the "categorical,, approach to decide whether an underlying

 crime is a crime of violence (Supplemental Objections, ECF No. 124, PagelD 703, citing Descamps

 v. United States, 570 U.S. 254, 257(2013), and Taylor v. United States, 495 U.S. 575 (1990).) But the

 "categorical" approach relates to classifying underlying crimes to determine if they satisfy the residual

 clause, 18 U.S.C. § 924(c)(3)(B). The categorical approach has no application to classification of

 offenses under the elements clause.




 ~ Hardly a fanciful supposition since arson against a piece of property to which one holds title is often an element of
 insurance fraud.

                                                           12
Case: 1:15-cr-00113-SJD-MRM Doc #: 125 Filed: 06/10/20 Page: 13 of 13 PAGEID #: 718



Conclusion



         Having considered de novo all of Defendant's Objections to the Report, they arc hereby

OVERRU LED and the Repo rt is ADOPTED. The Clerk shall enter a separate judgment under

 Fcd.R.Civ.P. 58 dismissing the Motion to Vacate with Prej udice. Because reasonable jurists would

 not disagree with this conclusion, Defendant is denied a certificate of appcalability. Moody v.

 Uni1ed Slates, _    F.3d _   , 2020 U.S . App. LEXIS 14463 (6 th Ci r. May 6, 2020). The Court

 certifies to the Six th Circuit that any appeal would be objectively frivolous and should not be

 permitted to proceed in .forma pauperis.




 IT IS SO ORDERED.



 June   lo, 2020.

                                                                            Susan.
                                                                      United States   istrict Judge




                                                13
